lee, elmer edward v. state                                          








                                        NO. 12-07-00147-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
MICHAEL
EARL MARSHALL,      §          APPEAL FROM THE 178TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          HARRIS
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant pleaded guilty
to burglary of a habitation, and sentence was imposed on February 27,
2007.  Appellant filed a notice of appeal
in this court on April 16, 2007.
            The information received in this appeal shows that
Appellant attempts to appeal a final judgment entered by the 178th District Court
of Harris County, Texas. However, only the First and Fourteenth District Courts
of Appeals have jurisdiction over Harris County.  See Tex.
Gov’t Code Ann. § 22.201(b), (o) (Vernon Supp. 2006).  On May 8, 2007, this court notified Appellant
that the appeal would be dismissed unless information was furnished on or
before May 18, 2007 to show the jurisdiction of this court.  The deadline has now passed, and Appellant
has not shown the jurisdiction of this court or otherwise responded to this
court’s notice.  According, the appeal is
dismissed for want of jurisdiction.
Opinion
delivered May 23, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(DO NOT
PUBLISH)